Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 16/511, 339, filed on 7/15/2019, has claims 1-20 pending in tis application.

Drawings
The drawing filed on 7/15/2019 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowable over prior art of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/19, 6/9/20 and 12/4/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The Terminal Disclaimer filed on 8/3/2021 is reviewed and approved.



EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Michel Bohn, Reg. No. (64,814) on March 28, 2019. The application has been amended as follows:


In the claims:
15. (Currently Amended) 	A computer program product for facilitating designing of chemical compounds, the computer program product comprising a computer non-transitory readable storage medium having program instructions embodied therewith, the program instructions executable by a processing component to cause the processing component to: 
analyze a chemical compound that comprises a constrained structure portion of the chemical compound that cannot be modified, and a first unconstrained structure portion of the chemical compound that can be modified; and 
determine a second unconstrained structure portion to replace the first unconstrained structure portion of the chemical compound based on a first determination that the second unconstrained structure portion preserves a functional property of the chemical compound.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:


The next closest prior art found for this application is Spangler et al.  (US 20190251455 A1) which describes an entity may be represented by an unstructured feature vector comprising a plurality of features extracted from unstructured data using semantic analysis and a structural feature vector comprising a plurality of features from chemical structure data. A similarity matrix may be used to compare entities and generate a similarity score, based on both the unstructured feature vector and the structural feature vector for each entity. In some aspects, a user may enter a query (from which a chemical structural feature vector is dynamically generated) to compare against entities having unstructured and/or structural feature vectors, stored in a database.

The next closest prior art found for this application is De et al. (US 20100010946 A1), which discloses a virtual molecule with a set of desired properties is described that begins with extracting fragments from existing molecules and labeling those fragments. Connectivity rules 
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “analyzes a chemical compound that comprises a constrained structure portion of the chemical compound that cannot be modified, and a first unconstrained structure portion of the chemical compound that can be modified; and determines a second unconstrained structure portion to replace the first unconstrained structure portion of the chemical compound based on a first determination that the second unconstrained structure portion preserves a functional property of the chemical compound..”, as disclosed in independent claims 1, 8 and 15.
The dependent claims 2-7, 9-14 and 16-20 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.




Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.

August 13, 2021